Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the amendment filed 04/19/2021, 03/23/2021 and 02/22/2021.
Claims 2-49 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Bailey on 05/18/2021.
The application has been amended as follows:

1-49.	(Canceled)

50.	(New) A playback device for playing back encrypted video, the playback device comprising:
a set of one or more processors; and
a non-volatile storage containing a playback application for causing the set of one or more processors to perform the steps of:
obtaining, at a parser, at least a portion of a container file, wherein the at least a portion of the container file comprises:
	video data comprising a partially encrypted frame;
	cryptographic material comprising a frame key index that references a frame key by which a portion of the partially encrypted frame is encrypted; and
	a block reference that identifies an encrypted portion of the partially encrypted frame;
	wherein the partially encrypted frame contains an encrypted portion of data and an unencrypted portion of data;

obtaining the frame key index at the video decoder, wherein the frame key index is obtained from the cryptographic material using a cipher and a decryption key;
identifying, at the video decoder, the frame key by which the portion of the partially encrypted frame is encrypted using the frame key index and a key table stored on the video decoder;
identifying the encrypted portion of the partially encrypted frame using the video decoder based upon the block reference;
decrypting the encrypted portion of the partially encrypted frame using the frame key and the video decoder to obtain a decrypted frame; and
	decoding the decrypted frame for rendering on a display device using the video decoder.

51.	(New) The playback device of claim 50, wherein the partially encrypted frame is provided by the parser to the video decoder over an unsecured channel.

52.	(New) The playback device of claim 50, wherein the playback application is further for causing the set of one or more processors to separately obtain the decryption key.

53.	(New) The playback device of claim 50, wherein the block reference comprises offset and length information.

54.	(New) The playback device of claim 50, wherein the playback application is further for causing the set of one or more processors to perform the steps of:	
receiving at least a portion of a second container file at the parser, wherein the at least a portion of the second container file comprises:
	video data comprising a second partially encrypted frame;
	additional cryptographic material; and
	a second block reference that identifies an encrypted portion of the second partially encrypted frame;
	wherein the partially encrypted frame contains an encrypted portion of data and an unencrypted portion of data;

unwrapping a second frame key from the additional cryptographic material at the video decoder using the cipher and a second decryption key;
identifying the encrypted portion of the second partially encrypted frame using the video decoder based upon the second block reference;
decrypting the encrypted portion of the second partially encrypted frame using the second frame key and the video decoder to obtain a second decrypted frame; and
decoding the second decrypted frame for rendering on a display device using the video decoder.

55.	(New) The playback device of claim 54, wherein the additional cryptographic material comprises an encrypted frame key.

56.	(New) The playback device of claim 54, wherein the cipher is an Advanced Encryption System (AES) cipher configured by the decryption key.

57.	(New) The playback device of claim 56, wherein the playback application is further for causing the set of one or more processors to communicate with a digital rights management component to unwrap the second frame key.

58.	(New) The playback device of claim 54, wherein the second decryption key is encrypted to enable playback by a particular user.

59.	(New) The playback device of claim 54, wherein unwrapping the frame key comprises performing a deciphering procedure that does not require a key to unscramble data.

60.	(New) A playback device for playing back encrypted video, the playback device comprising:
a set of one or more processors; and
a non-volatile storage containing a playback application for causing the set of one or more processors to perform the steps of:
obtaining, at a parser, at least a portion of a container file, wherein the at least a portion of the container file comprises: 

cryptographic material comprising a wrapped frame key; and 
a block reference that identifies an encrypted portion of the partially encrypted frame;
wherein the partially encrypted frame contains an encrypted portion of data and an unencrypted portion of data;
providing the partially encrypted frame, the cryptographic material, and the block reference from the parser to a video decoder, where the partially encrypted frame and the wrapped frame key are provided by the parser to the video decoder over an unsecured channel;
unwrapping the frame key from the cryptographic material at the video decoder using a cipher and a decryption key;
identifying the encrypted portion of the partially encrypted frame using the video decoder based upon the block reference;
decrypting the encrypted portion of the partially encrypted frame using the frame key and the video decoder to obtain a decrypted frame; and
decoding the decrypted frame for rendering on a display device using the video decoder.

61.	(New) The playback device of claim 60, wherein the playback application is further for causing the set of one or more processors to separately obtain the decryption key.

62.	(New) The playback device of claim 60, wherein the block reference comprises offset and length information.

63.	(New) The playback device of claim 60, wherein the cryptographic material comprises an encrypted frame key.

64.	(New) The playback device of claim 60, wherein the cipher is an Advanced Encryption System (AES) cipher configured by the decryption key.

65.	(New) The playback device of claim 65, wherein the playback application is further for causing the set of one or more processors to communicate with a digital rights management component to unwrap the frame key.



67.	(New) The playback device of claim 60, wherein unwrapping the frame key comprises performing a deciphering procedure that does not require a key to unscramble data.

68.	(New) A method for playing back encrypted video, the method comprising:
obtaining, at a parser, at least a portion of a container file, wherein the at least a portion of the container file comprises: 
video data comprising a partially encrypted frame; 
cryptographic material comprising a wrapped frame key; and 
a block reference that identifies an encrypted portion of the partially encrypted frame;
wherein the partially encrypted frame contains an encrypted portion of data and an unencrypted portion of data;
providing the partially encrypted frame, the cryptographic material, and the block reference from the parser to a video decoder, where the partially encrypted frame and the wrapped frame key are provided by the parser to the video decoder over an unsecured channel;
unwrapping a frame key from the cryptographic material at the video decoder using a cipher and a decryption key;
identifying the encrypted portion of the partially encrypted frame using the video decoder based upon the block reference;
decrypting the encrypted portion of the partially encrypted frame using the frame key and the video decoder to obtain a decrypted frame; and
decoding the decrypted frame for rendering on a display device using the video decoder.

69.	(New) The method of claim 68, further comprising separately obtaining the decryption key.

70.	(New) The method of 68, wherein the block reference comprises offset and length information.

71.	(New) The method of claim 68, wherein the cryptographic material comprises an encrypted frame key.

72.	(New) The method of claim 68, wherein the cipher is an Advanced Encryption System (AES) cipher configured by the decryption key.

73.	(New) The method of claim 72, further comprising communicating with a digital rights management component to unwrap the frame key.

74.	(New) The method of claim 68, wherein the decryption key is encrypted to enable playback by a particular user.

75.	(New) The method of claim 68, wherein unwrapping the frame key comprises performing a deciphering procedure that does not require a key to unscramble data.

Terminal Disclaimer
The terminal disclaimer filed on 05/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,484,749 has been reviewed and is accepted.  The terminal disclaimer has been recorded and approved.

Response to Arguments
Applicant’s arguments, see page 11 of the Remarks, filed 02/22/2021, with respect to non-statutory double patenting rejection to claim 1 have been fully considered and are persuasive in view of the terminal disclaimer mentioned above. The rejection of claim 1 has been withdrawn.
Applicant’s arguments, see page 11 of the Remarks, filed 02/22/2021, with respect to the 35 USC 112 rejection to claim 1 have been fully considered and are persuasive in view of the Examiner’s amendment above. The rejection of claim 1 has been withdrawn.
Applicant’s arguments, see page 12 of the Remarks, filed 02/22/2021, with respect to the 35 USC 102 rejection to claim 1 have been fully considered and are persuasive in view of the Examiner’s amendment above. The rejection of claim 1 has been withdrawn.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,010,810 to Fitzgerald et al. teaches techniques for protecting data using an electronic encryption endpoint device including receiving a key encryption key through a management interface, decrypting a portion of a key table entry of a key table using the key encryption key to extract a data encryption key from the portion of the key table entry, the data encryption key being initially encrypted within the portion of the key table entry prior to decrypting the portion of the key table entry, and encrypting data using the data encryption key and store the encrypted data in the set of storage devices through the storage device interface.
US 2010/0082970 to Lindahl et al. teaches a method for ensuring sequential playback of digital media including producing a decryption key that is utilized to decrypt a subsequent portion of the media content that is to be output, the encryption key produced by the key generator can then be supplied to the decryption engine and the decryption engine can then decrypt the subsequent portion of the media content.
US 2010/0058061 to Folta et al. teaches a method of controlling access to data streams.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 50-75 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 50, 60 and 68, and their respective dependent claims, are allowable over the prior art of record, including Grab and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious:
obtaining the frame key index at the video decoder, wherein the frame key index is obtained from the cryptographic material using a cipher and a decryption key, identifying, at the video decoder, the frame key by which the portion of the partially encrypted frame is encrypted using the frame key index and a key table stored on the video decoder and identifying the encrypted portion of the partially encrypted frame using the video decoder based upon the block reference, in view of the other limitations of the claim, as specified in claim 50; and
cryptographic material comprising a wrapped frame key, where the partially encrypted frame and the wrapped frame key are provided by the parser to the video decoder over an unsecured channel, unwrapping the frame key from the cryptographic material at the video decoder using a cipher and a decryption key and identifying the encrypted portion of the partially encrypted frame using the video decoder based upon the block reference, in view of the other limitations of the claim, as specified in claims 60 and 68.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497